Citation Nr: 1337768	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  12-00 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a disability rating higher than 30 percent for plantar callosities of both feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1969 to June 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2012, the Veteran appeared before the undersigned to present testimony in support of his claim.

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

An updated VA examination is necessary, as neither the December 2010 nor the July 2009 VA examinations explain which of the Veteran's multiple symptoms are related to his service-connected plantar callosities, as opposed to another diagnosis.  The record reveals the Veteran has been diagnosed with bilateral neuropathy, metatarsalgia, pes planus, bilateral onychomycosis, bilateral hallux valgus with residual mild degenerative joint disease, extensor tendonitis, gout, in addition to plantar callosities.  An opinion on whether any of these diagnoses are related to his service-connected disability has never been obtained.  Further, an opinion that lists the symptoms that are attributable to plantar callosities is required.

Prior to the examination, the record should be supplemented with updated treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's updated VA treatment records from August 2011 to the present.  Ask that he identify any private treatment he has received for his plantar callosities, and sign authorization forms so they may be obtained.

2.  Following completion of the foregoing, schedule the Veteran for a VA feet examination.  The examiner is asked to review the Veteran's claims file.

The examiner is asked to conduct a complete examination, including taking a history of symptoms from the Veteran, and to list all diagnoses.  In regard to his symptoms, the examiner is asked to indicate the diagnosis that is likely responsible (50% or greater probability) for each symptom.  If unable to attribute a specific symptom to a specific disorder, please indicate as such.  All opinions must be accompanied by explanatory rationale.

The examiner is advised the Veteran has been diagnosed with the following, in addition to plantar callosities: bilateral neuropathy, metatarsalgia, pes planus, bilateral onychomycosis, bilateral hallux valgus with residual mild degenerative joint disease, extensor tendonitis, and gout.

The examiner is asked to specifically comment on whether the Veteran has marked pronation,
extreme tenderness of the plantar surfaces, and/or marked inward displacement and severe spasm of the tendo achillis on manipulation, and whether any of these symptoms have improved with orthopedic shoes and/or appliances.  

The examiner is asked to consider the Veteran's lay statements regarding functionality, as they pertain to his service-connected plantar callosities. 

3.  After the VA examination report has been completed, it should be reviewed to ensure compliance with the above directive.  If deficient in any manner, it should be returned to the examiner for corrective action.

4.  Finally, readjudicate the claim on appeal.  If it is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond before returning the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


